Citation Nr: 1522930	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2013 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for an increased rating claim when such claim is raised by the record.  Here, the Board notes that the Veteran submitted evidence that his PTSD affects his ability to work.  See September 2013 statement from employer.  As such, the Board finds that the record raises a claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating higher than 30 percent for his PTSD.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that the Veteran's most recent VA examination for PTSD was conducted in March 2013, almost two years ago.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined and there is an indication that it has worsened, a new VA examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Here, the Veteran asserts that his PTSD is more severe than what is represented by a 30 percent rating.  The Board notes that at the time of his March 2013 VA examination he was not receiving treatment.  See March 2013 VA examination.  Since the March 2013 VA examination, the Veteran participated in a residential treatment program for PTSD at a VA Center in September 2014 thru October 2014.  See September 2014 - October 2014 VA treatment notes.  

The Board finds the evidence indicates the Veteran's PTSD may have worsened since his VA examination in March 2013.  A remand is necessary in order to determine the current level of severity of the Veteran's PTSD.

Additionally, all updated VA treatment records should be obtained and associated with the claims file.

Pertinent to a potential TDIU claim, as noted in the introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to his service-connected disabilities, particularly his PTSD.  See September 2013 employer statement.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b) , as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination to determine the severity of his PTSD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and completely describe all current symptomatology.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The pertinent rating criteria must be provided to the examiner.

4.  After the above development has been completed, and if the Veteran wishes to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should explain in detail the occupational impairment resulting from the Veteran's service-connected PTSD, providing examples of impairment and discussion of the impact of his service-connected PTSD on various types of employment.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.
 
5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




